DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-31 are objected to because of the following informalities: 
In line 1 of claim 14, “System” should read as “A system”.
In line 1 of claims 15-30, “System according to claim ” should read as “The system according to claim”.
 In line 1 of claim 31, “Device” should read as “A device”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-31 is/are rejected under 35 U.S.C. 102(a)(1) as being Bochenko et al. (US.20130204227A1)(“Bochenko”).
Re claim 14, Bochenko discloses system (Figs. 15a-18) for obtaining medicament related information of specific medicaments (¶00166, information 24 of  the medicaments 20), the system comprising a device (3) for obtaining medicament related information (¶0173), the device comprising: - recording unit (30, ¶0155), said recording unit comprising - a reader (scanner 18 ¶0173, the identifier reader), capable of reading information pertained to specific medicaments (¶0173), said recording until further comprising - a memory module capable of storing information read by said reader (¶0098, the non-volatile memory 38, ¶0156), - wherein said reader is arranged with a three-dimensional contact interface (port 13 that receive the container, Fig. 15a, ¶0148, the engagement assembly 31 and 24 is 3D- contact interface) designed to interact with a corresponding contact surface containing information related to specific medicaments (24, surface of the medicament 20, ¶0184, Fig. 2a, 15a).  
Re claim 15, Bochenko discloses wherein said three-dimensional contact interface of said reader is arranged with activation elements (31 that contains detector and emitter and the surface of the port 13 and 232 Fig. 18) that engage with said corresponding contact surface containing information related to said medicaments (¶0168).  
Re claim 16, Bochenko discloses wherein said contact surface comprises an activator element arranged inter-changeable (231, 232, ¶0238).  
Re claim 17, Bochenko discloses wherein said information is presented as a bar code (¶0239).  
Re claim 18, Bochenko discloses wherein said information is presented as a QR code (¶0037, type of two dimensional barcode).  
Re claim 19, Bochenko discloses wherein said information is presented as a micro-dot patter (¶0187).  
Re claim 20, Bochenko discloses wherein said information is presented as an alphanumeric code (¶0029).  
Re claim 21, Bochenko discloses wherein said information is arranged on a primary package of said medicaments or on a secondary package of said medicaments (¶0146, Fig. 1).  
Re claim 22, Bochenko discloses wherein said device for obtaining medicament related information further comprises user communication elements (34, 35, capable of providing a user with information read by said reader (31, 34, 35, 36, and/or 6 Fig. 15a ¶0175, transmitter and or camera in 31, ¶0190).  
Re claim 23, Bochenko discloses wherein said user communication elements comprise an audio interface (35, ¶0175).  
Re claim 24, Bochenko discloses wherein said user communication elements comprise a video interface (¶0056).  
Re claim 25, Bochenko discloses wherein said user communication elements comprise transferring elements to external objects (34, 36, in the device 3 or 6 ¶0147, are connected to external objects such as personal computer and networks ¶0177).  
Re claim 26, Bochenko discloses wherein said transferring elements comprises data port for wired connection with external objects (¶0177, wirelessly or direct connected).    
Re claim 27, Bochenko discloses wherein said transferring elements comprise wireless data communication elements (¶0177, wirelessly or direct connected).      
Re claim 28, Bochenko discloses wherein said wireless data communication elements comprise near frequency communication technology (NFC, ¶0053).  
Re claim 29, Bochenko discloses wherein said data communication elements comprise cellular radio communication technology (¶0043).  
Re claim 30, Bochenko discloses wherein said data communication elements comprise wireless local area networks (¶0098).  
Re claim 31, Bochenko discloses Device for obtaining medicament related information to be used in a system according to claim 14 (see the rejection in claim 14).
Claim(s) 14, 17-21, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Wright et al. (US.20160206806A1)(“Wright”).
Re claim 14, Wright discloses system (Fig. 38-42 and 49a-49b, ¶0148) for obtaining medicament related information of specific medicaments (¶0016, Figs. 24-44, the medicaments 12), the system comprising a device (200) for obtaining medicament related information (¶0096), the device comprising: - recording unit (216, ¶0131), said recording unit comprising - a reader (scanner 350 includes optical path 354,  mirror 352, ¶0153, the identifier reader), capable of reading information pertained to specific medicaments (290, ¶0153), said recording until further comprising - a memory module capable of storing information read by said reader (¶0151, the non-volatile memory), - wherein said reader is arranged with a three-dimensional contact interface (¶0148, the engagement assembly 210 and the rotating assembly 218 is 3D- contact interface) designed to interact with a corresponding contact surface containing information related to specific medicaments (surface of the 12 that  contains 290, ¶0148, Fig. 49a). 
Re claim 17, Wright discloses wherein said information is presented as a bar code (¶0131).  
Re claim 18, Wright discloses wherein said information is presented as a QR code (¶0095).  
Re claim 19, Wright discloses wherein said information is presented as a micro-dot patter (¶0095, datamatrix).  
Re claim 20, Wright discloses wherein said information is presented as an alphanumeric code (¶0095, identification number).  
Re claim 21, Wright discloses wherein said information is arranged on a primary package of said medicaments or on a secondary package of said medicaments (Fig. 4).  
Re claim 31, Wright discloses Device for obtaining medicament related information to be used in a system according to claim 14 (see the rejection in claim 14).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783    

/Lauren P Farrar/            Primary Examiner, Art Unit 3783